DETAILED ACTION
	This is a non-final rejection in response to an RCE filed 11/29/2021. Claims 1-6 and 15-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The arguments filed 09/27/2021 have been entered. Applicant’s arguments with regard to the 103 rejection have been considered but are moot due to the amendments made to the independent claims. New prior art has been found that teaches the amended features of the claims as shown below. Further, as discussed below, the amended feature of “responsive to the vehicle entering a historically inaccurate area” has introduced new matter. Applicant’s arguments with regard to the 103 rejections of the dependent claims have been considered but are moot as prior art has been found that teaches the amended features of the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For independent claims 1 & 15 recites the limitation “responsive to the vehicle entering a historically inaccurate area…” However, the specification only provides support for a notification of the vehicle entering a historically inaccurate area; and not for a subsequent creation of a timing threshold as claimed. Thus, the amended claim limitation comprises new matter and fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marmet (US 20180114441) in view of McSchooler (US 20200201674), Rogan (US 20200232803) and Kim (US 20200209883).
Regarding claim 1, Marmet teaches a computer-implemented method ([0129] describes the method as shown by Fig. 8) comprising: 
determining, by one or more computer processors, a location of a vehicle, wherein the location is a global positioning system (GPS) location ([0131] discusses acquiring GNSS signals at rover Ri used to calculate its position with the GNSS being a broader term encompassing GPS signals);
responsive to the determined location of the vehicle, calculating, by one or more computer processors, a location accuracy score associated with the determined location (Fig. 8 shows Step 812 calculate CIai with [131] describing this as the confidence index);

detecting, by one or more computer processors, the one or more subsequent vehicles within a communication proximity and  ([0133] discusses acquiring positions from rovers within a predetermined area around rover Ri); 
receiving, by one or more computer processors, data indicating a location of the one or more subsequent vehicles through one or more vehicular ad-hoc networks ([0133] discusses acquiring absolute positions of rovers Rj); 
determining, by one or more computer processors, a first location reliability score for the identified data indicating the location of the vehicle (Fig. 8 shows Step 812 calculate CIai with [131] describing this as the confidence index) and a second location reliability score for the received data indicating the location of the one or more subsequent vehicle (Fig. 8 shows step 831 acquire CIaj which [0133] describes as the confidence indexes of rovers Rj as calculated by the rovers), 

calculating, by one or more computer processors, one or more location corrective parameters for the vehicle (Fig. 8 shows Step 840 determine best fit position of Ri which [0134] describes as the calculation of position P2) based, at least in part, on the identified data indicating the location of the vehicle ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Pai based on acquired GNSS signals at Ri), the received data indicating the location of the one or more subsequent vehicles ([0134] describes the calculation using the output of branches 810, the first location reliability score ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Clai), and the second location reliability score ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Claj); and 
adjusting, by one or more computer processors, the data indicating the location of the vehicle based on the calculated one or more location corrective parameters ([0134] discusses the true position P2 of Ri based on the calculated best fit).
	Marmet teaches a communication network determining positions between vehicles within the network. It does not explicitly teach responsive to the vehicle entering a historically inaccurate area, creating, by one or more computer processors, a timing threshold utilizing a predicted travel path for the vehicle and one or more subsequent vehicles, wherein the time threshold anticipates an encounter between the vehicle and one or more subsequent vehicles, calculating, by one or more computer processors, the first location reliability score and the second reliability score based on respective comparisons to an absolute location associated with a maximum reliability score and detecting vehicles within this timing threshold.
	McSchooler teaches creating, by one or more computer processors, a timing threshold utilizing a predicted travel path for the vehicle and one or more subsequent vehicles, wherein the time threshold anticipates an encounter between the vehicle and one or more subsequent vehicles ([0043] discusses using the predicted travel path of a first automated vehicle and second automated vehicle to identify when the vehicles will be within networking range during a time window with identifying a time window when the vehicles will be in range being interpreted as the timing threshold).

	McSchooler does not explicitly teach the timing threshold being created responsive to the vehicle entering a historically inaccurate area or calculating, by one or more computer processors, the first location reliability score and the second reliability score based on respective comparisons to an absolute location associated with a maximum reliability score. However, Rogan teaches altering the localization of a vehicle responsive to the vehicle entering a region where GPS signals are known to be inaccurate ([0030] “responsive to detecting that vehicle 101 has entered a region where GPS signals are known to be inaccurate, such as region 200, location determination service 130 triggers device localization regardless of whether vehicle 101 has reached position A”).
	Marmet modified by McSchooler teaches a communication network utilizing the detection of vehicles within a timing window. Rogan teaches altering the localization of a vehicle responsive to the vehicle entering a region where GPS signals are known to be inaccurate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network of Marmet modified by McSchooler and further modify it with the vehicle response to entering a region of 
	Marmet modified by McSchooler and Rogan teaches calculating a reliability score but does not explicitly teach calculating, by one or more computer processors, the first location reliability score and the second reliability score based on respective comparisons to an absolute location associated with a maximum reliability score. 
	Kim teaches calculating, by one or more computer processors, the first location reliability score and the second reliability score based on respective comparisons to an absolute location associated with a maximum reliability score ([0072] discusses comparing an internal absolute location and an external absolute location and calculating the error between the two. Then comparing this error value to a threshold value (maximum) to determine if the internal absolute location is reliable).
	Marmet teaches calculating confidence indices (reliability scores) when determining the location of a vehicle. Kim teaches using an external absolute location to determine the reliability of an internal absolute location. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the confidence indices of Marmet and modify them to include the absolute location in determining the reliability of the determined location of Kim as collecting more data to verify location information will increase the reliability of the determined location of the vehicle making the overall system safer.

Regarding claim 3, Marmet teaches wherein adjusting the data indicating the location of the vehicle based on the calculated one or more location corrective parameters, further comprises: 
applying, by one or more computer processors, the one or more location corrective parameters to one or more navigation systems ([0138] discusses step 850 where the position is transmitted to the navigation assistance server 790).

Regarding claim 4, Marmet teaches wherein receiving data indicating the location of the subsequent computing device, further comprises: 
receiving, by one or more computer processors, one or more distributed ledgers containing one or more historically determined locations ([0097] discusses using a data center to facilitate communication between vehicles with [0125] giving an example of transmitted data including position data and maintaining a database of this information), associated location accuracy scores ([0097] discusses using a data center to facilitate communication between vehicles with [0125] giving an example of position data including the FOM with [0137] describing the confidence level as being in part based on accuracy), and associated location reliability scores ([0097] discusses using a data center to facilitate communication between vehicles with [0125] giving an example of position data including the FOM); and 
storing, by one or more computer processors, the received one or more distributed ledgers on one or more vehicles ([0125] discusses the data center maintaining a database for the information described above with [0088] discussing storing data center information at the user terminal).
Regarding claim 5, Marmet teaches wherein determining the first location reliability score for the identified data indicating the location of the vehicle and the second location reliability score for the received data indicating the location of the one or more subsequent vehicles, further comprises: 
retrieving ([0035] discusses the rovers in communication with the use of a data center and [0087] citing the center as optional and could merely be done using peer-to-peer communication), by one or more computer processors, one or more user profiles ([0084] discusses the system utilizing user IDs with [0085] describing attributing confidence levels to the user IDs), computing device profiles ([0125] discusses data received from the navigation center to be used in the position logic including user IDs with the user IDs including hardware configurations of the vehicle), historical locations ([0097] discusses the confidence indexes being based in part on the history of the rover data), historical routes ([0097] discusses the confidence indexes being based in part on the history of the rover data), and associated historical reliability scores ([0085] discusses the confidence level being based in part on previously contributed location data that resulted in an improvement of the data overall); and 
determining, by one or more computer processors, the first location reliability score and the second reliability score based, at least in part, on the retrieved user profiles ([0084] discusses the system utilizing user IDs with [0085] describing attributing confidence levels to the user IDs), computing device profiles ([0125] discusses data received from the navigation center to be used in the position logic including user IDs with the user IDs including hardware configurations of the vehicle), historical locations ([0097] discusses the confidence indexes being based in part on the history of the rover historical routes ([0097] discusses the confidence indexes being based in part on the history of the rover data), and associated historical reliability scores ([0085] discusses the confidence level being based in part on previously contributed location data that resulted in an improvement of the data overall).

Regarding claim 6, Marmet teaches logging, by one or more computer processors, the one or more calculated corrective parameters and the adjusted data indicating the location into a management server ([0086] discusses the data center receiving position information from the rovers with [0092] discussing the GNSS position (P1) and the calculated second position (P2) and with [0095] discussing the calculation unit 251 being coupled with a database (data center)); and 
associating, by one or more computer processors, the logged corrective parameters and data indicating the location to one or more user profiles and computing device profiles ([0090] discusses the position data being labelled with the respective IDs of the rovers and [0125] discusses the data center maintaining databases of IDs and corresponding information).

Regarding claim 15, Marmet teaches a computer program product (Fig. 7 depicts a physical architecture of the processing units) comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media ([0130] discusses the method of Fig. 8 being performed by units with [0121] discussing those units comprising of processing channels), the stored program instructions comprising: 
program instructions to determine a location of a vehicle, wherein the location is a global positioning system (GPS) location ([0131] discusses acquiring GNSS signals at rover Ri used to calculate its position with the GNSS being a broader term encompassing GPS signals);
program instructions to responsive to the determined location of the vehicle, calculate a location accuracy score associated with the determined location (Fig. 8 shows Step 812 calculate CIai with [131] describing this as the confidence index);

program instructions to detect the one or more subsequent vehicles within a communication proximity and the created timing threshold to the vehicle ([0133] discusses acquiring positions from rovers within a predetermined area around rover Ri); 
program instructions to receive data indicating a location of the one or more subsequent vehicles through one or more vehicular ad-hoc networks ([0133] discusses acquiring absolute positions of rovers Rj); 
program instructions to determine a first location reliability score for the identified data indicating the location of the vehicle (Fig. 8 shows Step 812 calculate CIai with [131] describing this as the confidence index) and a second location reliability score for the received data indicating the location of the one or more subsequent vehicle (Fig. 8 shows step 831 acquire CIaj which [0133] describes as the confidence indexes of rovers Rj as calculated by the rovers) ; 
program instructions to calculate one or more location corrective parameters for the vehicle (Fig. 8 shows Step 840 determine best fit position of Ri which [0134] describes as the calculation of position P2) based, at least in part, on the identified data indicating the location of the vehicle ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Pai based on acquired GNSS signals at Ri), the received data indicating the location of the one or more subsequent vehicles ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Paj), the first location reliability score ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Clai), and the second location reliability score ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Claj); and 
program instructions to adjust the data indicating the location of the vehicle based on the calculated one or more location corrective parameters ([0134] discusses the true position P2 of Ri based on the calculated best fit).
Marmet teaches a communication network determining positions between vehicles within the network. It does not explicitly teach responsive to the vehicle entering a historically inaccurate area, program instructions to create a timing threshold utilizing a predicted travel path for the vehicle and one or more subsequent vehicles, wherein the time threshold anticipates an encounter between the vehicle and one or more subsequent vehicles and detecting vehicles within this timing threshold and comprising: program instructions to calculate the first location reliability score and the .
	McSchooler teaches program instructions to create a timing threshold utilizing a predicted travel path for the vehicle and one or more subsequent vehicles, wherein the time threshold anticipates an encounter between the vehicle and one or more subsequent vehicles ([0043] discusses program instructions implementing the predicted travel path of a first automated vehicle and second automated vehicle to identify when the vehicles will be within networking range during a time window with identifying a time window when the vehicles will be in range being interpreted as the timing threshold).
	As Marmet teaches a communication network determining positions between vehicles within the network, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the communication network of Marmet and modify it with the detection of vehicles within a time window of McSchooler as this provides a specific time in which the vehicles will be in communication providing a structured amount of time in which data can be shared between the vehicles making the overall system more reliable. 
McSchooler does not explicitly teach the timing threshold being created responsive to the vehicle entering a historically inaccurate area or program instructions to calculate the first location reliability score and the second reliability score based on respective comparisons to an absolute location associated with a maximum reliability score. However, Rogan teaches altering the localization of a vehicle responsive to the vehicle entering a region where GPS signals are known to be inaccurate ([0030] “responsive to detecting that vehicle 101 has entered a region where GPS signals are 
	Marmet modified by McSchooler teaches a communication network utilizing the detection of vehicles within a timing window. Rogan teaches altering the localization of a vehicle responsive to the vehicle entering a region where GPS signals are known to be inaccurate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network of Marmet modified by McSchooler and further modify it with the vehicle response to entering a region of inaccurate GPS signals of Rogan as accounting for GPS signals inaccuracies will make the system more accurate in areas such as urban canyons.
	Marmet modified by McSchooler and Rogan teaches calculating a reliability score but does not explicitly teach program instructions to calculate the first location reliability score and the second reliability score based on respective comparisons to an absolute location associated with a maximum reliability score. 
	Kim teaches program instructions to calculate the first location reliability score and the second reliability score based on respective comparisons to an absolute location associated with a maximum reliability score ([0072] discusses comparing an internal absolute location and an external absolute location and calculating the error between the two. Then comparing this error value to a threshold value (maximum) to determine if the internal absolute location is reliable).
	Marmet teaches calculating confidence indices (reliability scores) when determining the location of a vehicle. Kim teaches using an external absolute location to determine the reliability of an internal absolute location. It would have been obvious to a 

Regarding claim 17, Marmet teaches wherein adjusting the data indicating the location of the vehicle based on the calculated one or more location corrective parameters, further comprises: 
program instructions to apply the one or more location corrective parameters to one or more navigation systems ([0138] discusses step 850 where the position is transmitted to the navigation assistance server 790).

Regarding claim 18, Marmet teaches wherein receiving data indicating the location of the one or more subsequent vehicles through one or more vehicular ad-hoc networks, further comprises: 
program instructions to receive one or more distributed ledgers containing one or more historically determined locations ([0097] discusses using a data center to facilitate communication between vehicles with [0125] giving an example of transmitted data including position data and maintaining a database of this information), associated location accuracy scores ([0097] discusses using a data center to facilitate communication between vehicles with [0125] giving an example of position data including the FOM which [0137] describing the confidence level as being in part based and associated location reliability scores ([0097] discusses using a data center to facilitate communication between vehicles with [0125] giving an example of position data including the FOM); and 
program instructions to store the received one or more distributed ledgers on one or more vehicles ([0125] discusses the data center maintaining a database for the information described above with [0088] discussing storing data center information at the user terminal).

Regarding claim 19, Marmet teaches wherein determining the first location reliability score for the identified data indicating the location of the computing device and the second location reliability score for the received data indicating the location of the subsequent computing device, further comprises: 
program instructions to retrieve ([0035] discusses the rovers in communication with the use of a data center and [0087] citing the center as optional and could merely be done using peer-to-peer communication) one or more user profiles ([0084] discusses the system utilizing user IDs with [0085] describing attributing confidence levels to the user IDs), computing device profiles ([0125] discusses data received from the navigation center to be used in the position logic including user IDs with the user IDs including hardware configurations of the vehicle), historical locations ([0097] discusses the confidence indexes being based in part on the history of the rover data), historical routes ([0097] discusses the confidence indexes being based in part on the history of the rover data), and associated historical reliability scores ([0085] discusses the and 
program instructions to determine the first location reliability score and the second reliability score based, at least in part, on the retrieved user profiles ([0084] discusses the system utilizing user IDs with [0085] describing attributing confidence levels to the user IDs), computing device profiles ([0125] discusses data received from the navigation center to be used in the position logic including user IDs with the user IDs including hardware configurations of the vehicle), historical locations ([0097] discusses the confidence indexes being based in part on the history of the rover data), historical routes ([0097] discusses the confidence indexes being based in part on the history of the rover data), and associated historical reliability scores (discusses the confidence level being based in part on previously contributed location data that resulted in an improvement of the data overall).

Regarding claim 20, Marmet teaches program instructions to log the one or more calculated corrective parameters and the adjusted data indicating the location into a management server ([0086] discusses the data center receiving position information from the rovers with [0092] discussing the GNSS position (P1) and the calculated second position (P2) and with [0095] discussing the calculation unit 251 being coupled with a database (data center)); and 
program instructions to associate the logged corrective parameters and data indicating the location to one or more user profiles and computing device profiles ([0090] discusses the position data being labelled with the respective IDs of the rovers .

Claims 2 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marmet in view of McSchooler, Rogan and Kim and further in view of Mudalige (US 20070043506).
Regarding claim 2, Marmet teaches wherein calculating one or more location corrective parameters for the vehicle based, at least in part, on the identified data indicating the location of the vehicle, the received data indicating the location of the one or more subsequent vehicles, the first location reliability score, and the second location reliability score, further comprises: 
calculating, by one or more computer processors, one or more weights based on the first location reliability score and second location reliability score ([0102] discusses using the Figure of Merit (FOM) to weight the location data where the FOM is the confidence index); 
adjusting, by one or more computer processors, the received data indicating the location of the one or more subsequent vehicles based on the calculated one or more weights (Fig. 8 depicts the fusing of the outputs of branches 810, 820 and 830 to determine the calculated position with the confidence indexes being included in those outputs); 
determining, by one or more computer processors, a relative speed of the vehicle based on the identified data indicating the location of the vehicle and the adjusted data indicating the location of the one or more subsequent vehicles ([0131]-[0133] discuss 
calculating, by one or more computer processors, the location of the vehicle based on the determined relative speed ([0135] discusses using odometers to optimize the best fit calculation), , the identified data indicating the location of the vehicle ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Pai based on acquired GNSS signals at Ri), the received data indicating the location of the one or more subsequent vehicles ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Paj), and historical locations of the one or more subsequent vehicles ([0097] discusses using a data center to facilitate communication between vehicles with [0125] giving an example of transmitted data including position data and maintaining a database of this information); and 
generating, by one or more computer processors, one or more corrective parameters based on the calculated location of the vehicle ([0134] discusses the true position P2 of Ri based on the calculated best fit).
Marmet teaches the use of heading or attitude sensors to optimize the location data; however, Marmet does not teach determining, by one or more computer processors, a relative orientation of the vehicle based on the identified data indicating the location of the vehicle and the adjusted data indicating the location of the one or more subsequent vehicles. 
Mudalige teaches determining, by one or more computer processors, a relative orientation of the vehicle based on the identified data indicating the location of the vehicle and the adjusted data indicating the location of the one or more subsequent vehicles ([0031] discusses determining the heading of each vehicle based on their location data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Marmet and further modify it with the heading determination of Mudalige as knowing the direction that the vehicle giving the location data is moving would allow you to receive location data from cars moving in the same direction to help determine the conditions of the road ahead such as receiving position and velocity of vehicles directly ahead of the user vehicle to adapt speed to a traffic jam.

Regarding claim 16, Marmet teaches wherein calculating one or more location corrective parameters for the vehicle based, at least in part, on the identified data indicating the location of the vehicle, the received data indicating the location of the one or more subsequent vehicles, the first location reliability score, and the second location reliability score, further comprises: 
program instructions to calculate one or more weights based on the first location reliability score and second location reliability score ([0102] discusses using the FOM to weight the location data); 
program instructions to adjust the received data indicating the location of the one or more subsequent vehicles based on the calculated one or more weights (Fig. 8 depicts the fusing of the outputs of branches 810, 820 and 830 to determine the calculated position with the confidence indexes being included in those outputs); 
program instructions to determine a relative speed of the vehicle based on the identified data indicating the location of the vehicle and the adjusted data indicating the location of the one or more subsequent vehicles ([0131]-[0133] discuss determining position data with [0115] stating that the term position may be understood to include velocity); 
program instructions to calculate the location of the vehicle based on the determined relative speed ([0135] discusses using odometers to optimize the best fit calculation), , the identified data indicating the location of the vehicle ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Pai based on acquired GNSS signals at Ri), the received data indicating the location of the one or more subsequent vehicles ([0134] describes the calculation using the output of branches 810, 820, and 830 which includes Paj), and historical locations of the one or more subsequent vehicles ([0097] discusses using a data center to facilitate communication between vehicles with [0125] giving an example of transmitted data including position data and maintaining a database of this information); and 
program instructions to generate one or more corrective parameters based on the calculated location of the vehicle ([0134] discusses the true position P2 of Ri based on the calculated best fit).
Marmet teaches the use of heading or attitude sensors to optimize the location data; however, Marmet does not teach program instructions to determine a relative orientation of the vehicle based on the identified data indicating the location of the vehicle and the adjusted data indicating the location of the one or more subsequent vehicles. 
Mudalige teaches program instructions to determine a relative orientation of the vehicle based on the identified data indicating the location of the vehicle and the adjusted data indicating the location of the one or more subsequent vehicles ([0031] discusses determining the heading of each vehicle based on their location data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Marmet and further modify it with the heading determination of Mudalige as knowing the direction that the vehicle giving the location data is moving would allow you to receive location data from cars moving in the same direction to help determine the conditions of the road ahead such as receiving position and velocity of vehicles directly ahead of the user vehicle to adapt speed to a traffic jam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664